Citation Nr: 1226131	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2006 RO rating decisions.  The June 2006 RO decision, in pertinent part, denied a claim for a TDIU rating.  

The October 2006 RO decision denied service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis.  

In November 2010 and May 2011, the Board, in pertinent part, remanded the issue of entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis, as well as the issue of entitlement to a TDIU rating, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis, the Board notes that the case was previously remanded in May 2011, partly to obtain an opinion from the VA examiner who conducted a previous November 2010 VA respiratory examination.  The examiner was requested to opine as to whether the Veteran's hypertension was at least as likely as not related to service, or was caused or aggravated by his service-connected disabilities, to specifically include his service-connected pulmonary sarcoidosis with asthmatic bronchitis.  The Board indicated that the opinion should be reconciled with the medical evidence of record, to include a March 2007 VA hypertension examination report, with an April 2007 addendum, as well as a June 2007 VA heart examination report.  

Pursuant to the May 2011 remand, in a June 2011 addendum to the November 2010 VA respiratory examination report, the examiner stated that the Veteran's claims file was reviewed.  The examiner also reported that he had reviewed the March 2007 VA hypertension examination report, with an April 2007 addendum; the June 2007 VA heart examination report; and the November 2010 VA respiratory examination which he conducted.  The examiner commented that it was his opinion that the Veteran's hypertension was less likely than not related to his period of service.  The examiner stated that the Veteran was diagnosed with hypertension years after his discharge from the military.  The examiner reported that the Veteran was not diagnosed with or treated for hypertension during his period of service, and that he could locate no association or reference to causation of the Veteran's hypertension by his service-connected sarcoidosis.  

The examiner indicated that after reviewing standard medical textbooks and sources concerning the Veteran's hypertension, it would appear from an echocardiographic report in June 2007 that the Veteran did suffer from a mild degree of pulmonary hypertension, with a pulmonary artery pressure of 45 mg by an echocardiogram.  The examiner reported that it should be noted that the Veteran's left ventricular systolic function was felt to be normal at that time.  The examiner reported that he located a July 2006 catheterization report from a cardiologist at the South Carolina Heart Center which showed mild pulmonary hypertension with pulmonary pressure of 43 mg.  The examiner remarked that in his opinion, pulmonary hypertension was present in the Veteran's case, but that it was described as mild in degree.  

The examiner stated that a review of standard medical textbooks revealed no association or causation of pulmonary hypertension by sarcoidosis.  The examiner indicated that sarcoidosis was associated with other medical conditions, but that pulmonary hypertension was not mentioned as one of those conditions.  It was noted that most cases of pulmonary hypertension were attributed to concomitant left ventricular or left-sided heart problems, including valvular disease.  The examiner maintained that the Veteran showed no evidence of any of those conditions pursuant to the echocardiogram and cardiac catheterization reports.  

The Board observes that the VA examiner indicated that it was his opinion that the Veteran's hypertension was less likely than not related to his period of service.  The examiner also stated that he could locate no association or reference to causation of the Veteran's hypertension by his service-connected sarcoidosis.  The examiner further maintained that a review of standard medical textbooks revealed no association or causation of pulmonary hypertension by sarcoidosis. The Board notes, however, that the VA examiner did not specifically address whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities as requested pursuant to the May 2011 remand.  The Board observes that the VA examiner did not even mention the Veteran's service-connected anxiety disorder.  Additionally, although the VA examiner discussed what standard medical textbooks revealed about the relationship between pulmonary hypertension and sarcoidosis, which was not specifically at issue, he did not specifically address whether the Veteran's actual service-connected sarcoidosis with asthmatic bronchitis, and his anxiety disorder, caused or aggravated his hypertension.  

Additionally, a September 2011 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses were pulmonary sarcoidosis and chronic obstructive pulmonary disease (COPD).  The examiner commented that, as stated by the examiner pursuant to the November 2011 respiratory examination, current medical literature did not show a relationship between sarcoidosis and hypertension, and that, therefore, it was less likely as not that the Veteran's hypertension was permanently aggravated by sarcoidosis.  

The Board observes that aside from mentioning medical literature, the VA examiner did not specifically provide a rationale for her opinion that this Veteran's service-connected sarcoidosis did not aggravate his hypertension.  Additionally, the VA examiner did not discuss the impact of the Veteran's service-connected anxiety disorder in determining whether his hypertension was related to his sarcoidosis.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the September 2011 Board remand, as to the Veteran's claim for service connection for hypertension, has not been accomplished, the Board has no choice but to again remand this matter to afford the Veteran a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis and an anxiety disorder.  Such an examination should be accomplished on remand.  

As to the issue of entitlement to a TDIU rating, the Board notes that the Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for pulmonary sarcoidosis with asthmatic bronchitis (rated 60 percent) and for an anxiety disorder (rated 30 percent).  The combined disability rating is 70 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011).  

The case was previously remanded by the Board in May 2011, partly to obtain an opinion from a VA examiner who conducted the November 2010 VA respiratory examination as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities (sarcoidosis with asthmatic bronchitis and an anxiety disorder), either alone, or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

Pursuant to the May 2011 remand, in a June 2011 addendum to the November 2010 VA respiratory examination report, the examiner who conducted the November 2011 VA respiratory examination stated that the Veteran's claims file was reviewed.  The examiner did not provide an opinion.  The examiner indicated that regarding the Veteran's employability, he would recommend a general medical examination where the various factors affecting his employability were addressed in more detail.  

A September 2011 VA general medical examination report notes that the Veteran's claims file was reviewed.  The diagnoses were pulmonary sarcoidosis and COPD.  The examiner commented that the Veteran's service-connected sarcoidosis would prevent physical employment, but that it would not significantly interfere with sedentary work, such as a desk job.  

A September 2011 VA psychiatric examination report indicates that the Veteran's claims file was reviewed.  The diagnosis was generalized anxiety disorder.  The examiner commented that the Veteran's generalized anxiety disorder did not render him unable to secure and maintain gainful employment.  

The Board observes that although the Veteran was afforded VA general medical and psychiatric examinations, and an addendum opinion was obtained from the VA examiner pursuant to the November 2010 VA respiratory examination, none of the respective examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability.  The Board notes, therefore, that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds such an examination is necessary to adjudicate this appeal.  38 C.F.R. § 3.159 (2011).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since May 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since May 2011 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature, etiology, and/or onset of his claimed hypertension, to include as secondary to a service-connected pulmonary sarcoidosis with asthmatic bronchitis and/or an anxiety disorder.  The claims folder must be provided to and reviewed by the examiner.  Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to his period of service.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's service-connected pulmonary sarcoidosis with asthmatic bronchitis and his anxiety disorder, either alone or in the aggregate, aggravated his hypertension.  

All findings and conclusions must be set forth in a legible report.  

3.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of his age or any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

4.  Then readjudicate the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis with asthmatic bronchitis and an anxiety disorder, as well as his claim for a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

